Title: To James Madison from John Gavino, 21 September 1801
From: Gavino, John
To: Madison, James


					
						NO: 72
						Sir
						Gibraltar 21st: Sepr: 1801
					
					I referr to my dispatch at large No: 71 ⅌ this 

Conveyance still detaind by Contrary wind.  I have to inform 

you that on the 19: Inst. arrived the frigate Geo: Washington 

Capn: Shaw, also the Transport Peace & Plenty for Algeir & 

Tunis  They are now going out, also with them our Merchant 

Vessels that were bound up along.  No account of Capn: 

Barron, or the rest of the Squadron.  They must soon appear 

for Provisions but the Victualer is not arrived, and I am very 

apprehensive of her geting safe from the Number of Spanish 

Privateers who pretend to Blocade this Port; the Peace & 

Plenty was fird at by them off Tarifa and had not the 

Washington been with her she must have been taken.
					The Schooner Charlott was Condemd as well as the 

Cargo the 19: Inst: by this Vice Ady: Court. No Decree 

out as yet regarding the Appollo.
					On saturday last arrived a Greek Vessel express 

from Tripoly with letters from that Bey to his admiral.  

They were opend by the agent & Capn: of the Brig, but 

nothing transpires regarding the Contents as yet, nor has any 

Stirr taken place on board their Vessels.  There was a 

Christian Passenger on board said Vessel, who they say is a 

Messenger from the Bey to the Governor of Tetuan, wch: 

gives me great cause to think his mission is regarding those 

Cruisers, who ought now that winter is setting in be closely 

watched.  I have the honor to be. Sir Your most obedt: & most 

hl: Servt:
					
						John Gavino
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
